Fourth Court of Appeals
                                      San Antonio, Texas
                                  MEMORANDUM OPINION
                                         No. 04-20-00552-CV

                                IN THE INTEREST OF S.P., a Child

                      From the 131st Judicial District Court, Bexar County, Texas
                                    Trial Court No. 2007CI09346
                            Honorable Mary Lou Alvarez, Judge Presiding

PER CURIAM

Sitting:          Sandee Bryan Marion, Chief Justice
                  Beth Watkins, Justice
                  Liza A. Rodriguez, Justice

Delivered and Filed: December 30, 2020

DISMISSED FOR WANT OF PROSECUTION

           When appellant filed this appeal, she was required to pay a filing fee of $205.00. See TEX.

GOV’T CODE ANN. §§ 51.0051, 51.207(b)(1), 51.208, 51.941(a); TEXAS SUPREME COURT ORDER

REGARDING FEES CHARGED IN THE SUPREME COURT, IN CIVIL CASES IN THE COURTS OF APPEALS,

AND   BEFORE     THE JUDICIAL   PANEL   ON   MULTIDISTRICT LITIGATION (Misc. Docket No. 14-9158,

Aug. 28, 2015). Appellant did not pay the required filing fee when she filed the notice of appeal.

The clerk of the court notified appellant of this deficiency in a letter dated November 16, 2020 and

advised appellant that the filing fee was due by November 30, 2020. On December 2, 2020, when

the fee remained unpaid, we ordered appellant to show cause in writing that either (1) the filing

fee had been paid, or (2) she was entitled to appeal without paying the filing fee by December 14,

2020. See TEX. R. APP. P. 20.1 (providing that indigent party who complies with provisions of
                                                                                    04-20-00552-CV


that rule may proceed without advance payment of costs). We further advised appellant that if she

failed to respond satisfactorily within the time ordered, the appeal would be dismissed for failure

to pay the filing fee. See id. R. 5, 42.3(c).

        At this time, the filing fee remains unpaid. We therefore order this appeal dismissed for

want of prosecution. See TEX. R. APP. P. 42.3(c). We further order that appellee recover his costs

of this appeal, if any, from appellant.

                                                 PER CURIAM




                                                -2-